Exhibit 10.17

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS THIRD AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 4th day of August, 2015, by and between SILICON VALLEY BANK
(“Bank”) and INFOSONICS CORPORATION, a Maryland corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 27, 2014 (as the same may from time to time be further
amended, modified, supplemented or restated, including without limitation by
that certain First Amendment to Loan and Security Agreement dated as of
December 5, 2014 and that certain Second Amendment to Loan and Security
Agreement dated as of May 26, 2015, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) modify the
financial covenants, (ii) extend the maturity date and (iii) make certain other
revisions to the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.1 (Financing of Accounts). Section 2.1.1(b) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“(b) Maximum Advances. The aggregate amount of Advances outstanding at any time
may not exceed Seven Million Dollars ($7,000,000) and made based on Eligible
Accounts owing from an Account Debtor which does not have its principal place of
business in the United States or the United States Territories may not exceed
Three Million Dollars ($3,000,000).”

2.2 Section 2.4 (Facility Fee). Section 2.4 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“2.4 Facility Fee. A fully earned, non-refundable facility fee of Thirty
Thousand Dollars ($30,000) is due on September 27, 2015, and on each anniversary
thereafter (the “Facility Fee”).”



--------------------------------------------------------------------------------

2.3 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(f) of
the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“(f) Provide Bank with, as soon as available, but no later than thirty (30) days
following each Reconciliation Period, a Deferred Revenue report, if applicable,
and a schedule setting forth Borrower’s accrued liabilities in connection with
co-operative agreements and value incentive rebates, in form and detail
acceptable to Bank.”

2.4 Section 6.5 (Accounts). Section 6.5(a) of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“(a) To permit Bank to monitor Borrower’s financial performance and condition,
maintain Borrower’s primary depository and operating accounts and securities
accounts with Bank and Bank’s Affiliates, which accounts shall represent at
least eighty five percent (85%) of the dollar value of Borrower’s accounts at
all financial institutions. Any Guarantor shall maintain all depository and
operating accounts with Bank, and, with respect to securities accounts, with an
affiliate of Bank. Borrower shall utilize Bank’s international banking services
for not less than eighty five percent (85%) of the international banking
services required by Borrower, including, but not limited to, foreign currency
wires, hedges, swaps, FX Contracts, and Letters of Credit.”

2.5 Section 6.7 (Financial Covenants). Effective as of June 30, 2015,
Section 6.7(a) of the Loan Agreement hereby is amended and restated in its
entirety to read as follows:

“(a) Tangible Net Worth. A Tangible Net Worth of at least Fifteen Million
Dollars ($15,000,000), increasing by fifty percent (50%), effective on the first
day of each quarter, commencing on July 1, 2015, of any and all (i) of
Borrower’s quarterly net income for the previous quarter (as determined in
accordance with GAAP), and (ii) proceeds received by Borrower from the sale of
its equity securities or the incurrence of Subordinated Debt during the previous
quarter.”

2.6 Section 7.11 (Subsidiary Cash). Section 7.11 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“7.11 Subsidiary Cash. Permit its Subsidiaries to have, in the aggregate, more
than Three Hundred Fifty Thousand Dollars ($350,000) in cash and Cash
Equivalents at any time for a period of more than ten (10) consecutive Business
Days with any such excess being immediately transferred back to Borrower.”

2.7 Section 13 (Definitions). The following defined term set forth in
Section 13.1 of the Loan Agreement hereby is amended and restated in its
entirety to read as follows:

“Account Advance Maturity Date” is September 27, 2017.

2.8 Section 13 (Definitions). The following sentence hereby is added to the end
of the defined term “Eligible Accounts” in Section 13.1 of the Loan Agreement,
as follows:

“Notwithstanding the foregoing, to the extent Borrower’s liabilities to Account
Debtors for co-operative or volume incentive rebates exceed ten percent (10%) of
Borrower’s total Accounts receivable, individual Accounts, that are otherwise
“Eligible Accounts”, shall be offset by such liabilities that exceed ten percent
(10%) of the Accounts receivable balance for the applicable Account Debtor.”



--------------------------------------------------------------------------------

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.



--------------------------------------------------------------------------------

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, (b) the
due execution and delivery to Bank of updated Borrowing Resolutions of Borrower
and (c) Borrower’s payment of all Bank Expenses incurred through the date of
this Amendment, which may be debited from any of Borrower’s accounts with Bank.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     INFOSONICS CORPORATION By:    

/s/ Kadie Sobel

    By:    

/s/ Vernon A. LoForti

Name:   Kadie Sobel     Name:   Vernon A. LoForti Title:     Vice President    
Title:     Vice President, CFO and Secretary

[Signature Page to Third Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

BORROWING RESOLUTIONS

CORPORATE BORROWING CERTIFICATE

 

BORROWER:     Infosonics Corporation    DATE: August 4, 2015 BANK:
              Silicon Valley Bank   

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

2. Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Maryland.

3. Attached hereto are true, correct and complete copies of Borrower’s
Articles/Certificate of Incorporation (including amendments), as filed with the
Secretary of State of the state in which Borrower is incorporated as set forth
above. Such Articles/Certificate of Incorporation have not been amended,
annulled, rescinded, revoked or supplemented, and remain in full force and
effect as of the date hereof.

4. The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.

RESOLVED, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

  

Title

  

Signature

  

Authorized

to Add or

Remove

Signatories

Vernon A. LoForti    VP, CFO and Secretary   

/s/ Vernon A. LoForti

   x Joseph Ram    President & CEO   

/s/ Joseph Ram

   x

 

  

 

  

 

   ¨

 

  

 

  

 

   ¨

RESOLVED FURTHER, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.



--------------------------------------------------------------------------------

RESOLVED FURTHER, that such individuals may, on behalf of Borrower:

Borrow Money. Borrow money from Bank.

Execute Loan Documents. Execute any loan documents Bank requires.

Grant Security. Grant Bank a security interest in any of Borrower’s assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Apply for Letters of Credit. Apply for letters of credit from Bank.

Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

RESOLVED FURTHER, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:    

/s/ Vernon A. LoForti

Name: Vernon A. LoForti Title: Vice President, CFO and Secretary

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the President and Chief Executive Officer of Borrower, hereby certify as to
paragraphs 1 through 5 above, as of the date set forth above.

 

By:  

/s/ Joseph Ram

Name: Joseph Ram Title: President and CEO